     Case 1:19-cr-00862-VEC Document 545 Filed 09/15/21 Page
                                                        USDC1 SDNY
                                                              of 2

                      MEMO ENDORSED                     DOCUMENT
                                                        ELECTRONICALLY FILED
                                                        DOC #:
                           THOMAS F. X. DUNN            DATE FILED: 
                           ATTORNEY AT LAW
                              225 Broadway
                                 Suite 1515
                         New York, New York 10007
                             Tel: 212-941-9940
                         Thomasdunnlaw@aol.com


By ECF and email                                           September 15, 2021

Honorable Valerie E. Caproni
United States District Judge
United States District Court
500 Pearl Street
New York, New York 10007

       Re: United States v. Alberto Borges,
             19 Cr. 862 (VEC)

Dear Judge Caproni:

        My sentencing submission was due yesterday and I neglected to submit it. I failed
to realize both the submission date and the sentence date. I apologize to your Honor. I
have no excuse to offer for these failures.

       I have a trial scheduled to commence on October 6th before the Honorable Paul G.
Gardephe in United States v. Adamu, 18 Cr. 601(PGG). I believe that trial will conclude
on or before October 20th. I request that the Court adjourn the sentence to the week of
November 8th and that I be permitted to file my submission by October 25th.

       Assistant U.S. Attorney Adam Hobson advise that he has no objection to this
request.

       This is my first request for an adjournment.

                                                           Respectfully yours,
                                                                 /s/
                                                           Thomas F.X. Dunn
Cc: Adam Hobson, Esq.
   Assistant U.S. Attorney
  (by ECF and email)
            Case 1:19-cr-00862-VEC Document 545 Filed 09/15/21 Page 2 of 2




$SSOLFDWLRQ*5$17('

0U%RUJHV VVHQWHQFLQJZKLFKLVFXUUHQWO\VFKHGXOHGIRU7XHVGD\6HSWHPEHUDW
$0LVKHUHE\DGMRXUQHGWR0RQGD\1RYHPEHUDW$07KH'HIHQVHVHQWHQFLQJ
VXEPLVVLRQLVGXHQRODWHUWKDQ)ULGD\2FWREHU7KH&RXUWHQFRXUDJHV'HIHQVHFRXQVHOWR
UHDGDOOFRXUWRUGHUVFDUHIXOO\

SO ORDERED.



                   'DWH6HSWHPEHU
                   'DWH 6
HON. VALERIE CAPRONI
UNITED STATES DISTRICT JUDGE
